Order denying defendant’s motion for judgment on the pleadings affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., and Kapper, J., concur; Hagarty, J., concurs upon the ground that the complaint states facts sufficient to constitute a common-law cause of action for damages for breach of contract; Rich and Scudder, JJ., dissent and vote for reversal, with the following memorandum: The complaint alleges a cause of action in equity for specific performance. Without allegations to the effect that the stock has any peculiar value, or that the computation of its value is difficult *847or impossible and that plaintiff has no adequate remedy at law, “ equity would not ** * * exercise its discretion to award specific performance of the agreement set out in the complaint, and without such averments, the pleading cannot be said to state a cause of action in equity for specific performance.” (Bateman v. Straus, 86 App. Div. 540, 544; Kennedy v. Thompson, 97 id. 296.)